Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 17 December 2021 is acknowledged.
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “a main chain mesogen of the polymerizable liquid crystal compound in the liquid crystal cured layer” (emphasis
Claim 1 is rejected as being vague and indefinite when it recites “with respect to a layer plane of the liquid crystal cured layer” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for a “layer plane”.
Claim 2 is rejected as being vague and indefinite when it recites “wherein the group represented by any of the following formulae (II-1) to (II-7) may optionally have a substituent other than D1 to D6” (emphasis added); the scope of the protection sought is not clear. The phrase "a substituent other than" D1 to D6 renders the claim indefinite because the claim includes substituents not actually disclosed (those encompassed by "other than" D1 to D6), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 2 fails to particularly point out and distinctly claim the substituents in the groups of formulae (II-1) through (II-7) of the polymerizable liquid crystal compound contained in the claimed liquid crystal composition.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  superfluous punctuation, i.e., extra parentheses, such as in claim 2: 
    PNG
    media_image1.png
    180
    300
    media_image1.png
    Greyscale
 ,
    PNG
    media_image2.png
    155
    338
    media_image2.png
    Greyscale
 , and 
    PNG
    media_image3.png
    90
    270
    media_image3.png
    Greyscale
.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Aimatsu (U.S. Patent No. 9,690,022). 
Aimatsu discloses a layer formed of a cured product of a liquid crystal composition, characterized in that the liquid crystal composition contains (claims) a polymerizable liquid crystal compound which has a reverse wavelength dispersion property and comprises a main chain mesogen, and a copolymer containing a monomer unit A (column 53, line 22), which may include a monovalent group containing an aromatic ring, and a monomer unit B (column 53, line 15), which may contain a monovalent aliphatic hydrocarbon group optionally having a substituent, wherein the main chain mesogen of the polymerizable liquid crystal compound in the liquid crystal cured layer is oriented at a tilt angle different than that of a layer plane of the liquid crystal cured layer.
Although Aimatsu does not expressly illustrate the combination of composition comprising the combination of the aforementioned Monomer A and Monomer B, since describerd as being utilized together (column 51, line 42), it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Aimatsu, and to subsequently cure said composition to form a layer, as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof the combination of monomers with the polymerizable liquid crystal compound.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722